Title: To Alexander Hamilton from James Caldwell, 30 November 1799
From: Caldwell, James
To: Hamilton, Alexander


          
            Sir
            Albany 30th Novemr. 1799
          
          The great desire I have to assist The Bearer of this, Mr. William Cowan, Urges Me to take the liberty of Introducing him to Your Notice, which I should not do if I did not Conceive he will fill any Military Situation, in which he may be placed, with fidelity and honor; I Know he is particularly Anxious to enter into the Army; I request Sir, You will be so good as to Excuse this liberty
          I have the honor to be, Sir, With much Respect, Your Most. Obed. Sevt.
          
            James Caldwell.
          
        